Citation Nr: 1761077	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  16-42 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

Entitlement to an initial rating in excess of 30 percent for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Counsel






INTRODUCTION

The Veteran served on active duty from April 1956 to April 1958 and from July 1959 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that, in pertinent part, granted service-connection for PTSD and assigned a 30 percent disability evaluation, effective September 28, 2011.  A July 2014 rating decision continued to rate PTSD as 30 percent disabling.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

On his August 2016 substantive appeal, the Veteran reported that he had additional symptoms regarding his PTSD.  In a September 2016 statement, the Veteran's representative requested a new VA examination since the Veteran expressed that his PTSD symptoms had worsened since his last VA examination in March 2014.  The Veteran contends that he now has circumstantial speech, impairment of short-term memory, impaired abstract thinking, disturbances of mood, and difficulty establishing/maintaining social relationships.  See August 2016 substantive appeal and September 2016 statement of accredited representative in appealed case.   Therefore, as the evidence suggests that the Veteran's PTSD may have increased in severity since the March 2014 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The record reflects that the Veteran has receives ongoing treatment from Drs. L. Y. Zimmerman/ A.H. Middleton of the Veterans Counseling Clinic and has been authorized for both PTSD group and individual psychotherapy.  Given the need to remand for other reasons, the Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records for his claimed disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining any necessary releases, obtain any outstanding VA and private treatment records pertaining to the Veteran's service-connected PTSD, to include all treatment records, PTSD group therapy, and individual psychotherapy records from Drs. L. Y. Zimmerman/ A.H. Middleton of the Veterans Counseling Clinic.  

If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  After the completion of the above, schedule the Veteran for a VA examination to assess the current severity of his service-connected PTSD.  The claims folder should be made available to and reviewed by the examiner in connection with the examination. 

The examiner should identify all current manifestations of the service-connected PTSD and consider the symptoms reported by Drs. L. Y. Zimmerman/ A.H. Middleton of the Veterans Counseling Clinic as well as the Veteran's contentions that he has circumstantial speech, impairment of short-term memory, impaired abstract thinking, disturbances of mood, and difficulty establishing/maintaining social relationships.  The examiner should also provide an opinion concerning the current degree of social and occupational impairment resulting from the service-connected PTSD. 

A full rationale must be provided for all stated medical opinions. If the examiner is not able to provide an opinion, he or she should explain why.

3. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




